



Exhibit 10.2
TRANSPORTATION SERVICES AGREEMENT


THIS TRANSPORTATION SERVICES AGREEMENT (this “Agreement”) is dated as of January
1, 2015, by and between Hardin Street Transportation LLC, a Delaware limited
liability company (“HST”), and Marathon Petroleum Company LP, a Delaware limited
partnership (“MPC”), both referred to jointly as the “Parties” and each
individually as a “Party”.


RECITALS


WHEREAS, MPC desires to move Crude Petroleum and Products (“Commodities”) on the
Pipeline System as defined herein;


WHEREAS, HST intends to provide transportation services with respect to
Commodities owned by MPC on the Pipeline System, as further described herein,
subject to the terms and conditions of this Agreement;


WHEREAS, HST desires to transport Commodities for MPC on the Pipeline System,
subject to the terms and conditions of this Agreement; and


WHEREAS, HST has requested that MPC agree that certain minimum volumes of
Commodities will be tendered through the Pipeline System.


NOW THEREFORE, in consideration of the premises and mutual covenants set forth
hereinafter, MPC and HST agree as follows:


1.    Definitions


“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question.


“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, requirement, or any similar form of
decision of, or any provision or condition of any permit, license or other
operating authorization issued by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect.


“Barrel” means forty-two (42) U.S. gallons measured at sixty (60) degrees
Fahrenheit.


“Business Days” means a Day, other than Saturday or Sunday, when banks are open
for business in New York, New York.


“Capacity Restoration” has the meaning set forth in Section 5.4.


“Commodities” has the meaning set forth in the Recitals.






--------------------------------------------------------------------------------





“Confidential Information” means any proprietary or confidential information
that is competitively sensitive material or otherwise of value to a Party or its
Affiliates and not generally known to the public, including trade secrets,
scientific or technical information, design, invention, process, procedure,
formula, improvements, product planning information, marketing strategies,
financial information, information regarding operations, consumer and/or
customer relationships, consumer and/or customer identities and profiles, sales
estimates, business plans, and internal performance results relating to the
past, present or future business activities of a Party or its Affiliates and the
consumers, customers, clients and suppliers of any of the foregoing.
Confidential Information includes such information as may be contained in or
embodied by documents, substances, engineering and laboratory notebooks,
reports, data, specifications, computer source code and object code, flow
charts, databases, drawings, pilot plants or demonstration or operating
facilities, diagrams, specifications, bills of material, equipment, prototypes
and models, and any other tangible manifestation (including data in computer or
other digital format) of the foregoing; provided, however, that Confidential
Information does not include information that a receiving Party can show (a) has
been published or has otherwise become available to the general public as part
of the public domain without breach of this Agreement, (b) has been furnished or
made known to the receiving Party without any obligation to keep it confidential
by a third party under circumstances which are not known to the receiving Party
to involve a breach of the third party’s obligations to a Party or (c) was
developed independently of information furnished or made available to the
receiving Party as contemplated under this Agreement.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract or otherwise.


“Credit Period” has the meaning set forth in Section 3.6.


“Crude Petroleum” means either the direct liquid products of oil wells, or a
mixture of the direct liquid products of oil wells with the indirect liquid
products of oil or gas wells, including gasoline and liquefied petroleum gases,
all of which are of merchantable quality when the American Petroleum Institute
(“API”) gravity is 50.9 degrees or less.
“Day” means a period of twenty-four (24) consecutive hours commencing 12:00 a.m.
Central Standard Time, or such other period upon which the Parties may agree.


“Deficiency Volume” has the meaning set forth in Section 3.5.


“Deliveries” means the volume of Commodities delivered through the Pipeline
System.


“Effective Date” has the meaning set forth in Section 2.1.




2

--------------------------------------------------------------------------------





“Extension Period” has the meaning set forth in Section 2.2.


“FERC” means the Federal Energy Regulatory Commission or any successor
governmental agency having jurisdiction over the regulation of common carrier
pipelines currently governed by the FERC.


“Force Majeure” means acts of God, fires, floods, storms; compliance with orders
of courts or Governmental Authorities; explosions, wars, terrorist acts, riots,
strikes, lockouts or other industrial disturbances; accidental disruption of
service; breakdown of machinery, storage tanks or pipelines and inability to
obtain or unavoidable delays in obtaining material or equipment; and similar
events or circumstances that prevent a Party’s ability to perform its
obligations under this Agreement, so long as such events or circumstances are
beyond the Party’s reasonable control and could not have been prevented by the
Party’s due diligence; provided, however, that a Party’s failure to pay any
amounts due hereunder shall not constitute a Force Majeure event.


“Force Majeure Notice” has the meaning set forth in Section 4.1.


“Force Majeure Period” has the meaning set forth in Section 4.1.


“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.


“Initial Term” has the meaning set forth in Section 2.2.


“MPC Deliveries” means the volume of Commodities that MPC as the shipper of
record delivered through the Pipeline System.


“MPC Termination Notice” has the meaning set forth in Section 4.2.


“Minimum Capacity” has the meaning set forth in Section 3.3.


“Monthly Commitment” has the meaning set forth in Section 3.6.


“Nomination” means a written designation by a Shipper of an approximate quantity
of Commodities for transportation from a specified origin point(s) to a
specified destination point(s) over a period of one operating month as further
outlined in the Tolls.


“Nominated Volume” means, with respect to any period, the volume of Commodities
nominated in such period by MPC pursuant to the Tolls.


“Notice Period” has the meaning set forth in Section 7.1.




3

--------------------------------------------------------------------------------





“Operational Modification” has the meaning set forth in Section 6.


“Person” means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.


“Pipeline Segment” refers to any subset or part of a Pipeline System.


“Pipeline System” means the individual pipeline systems listed in Exhibit “B”
attached hereto and made a part hereof. When referenced in this agreement, at no
time does Pipeline System refer to the aggregation of requirements as the
requirements stay with the individual pipeline systems listed in Exhibit “B”.


“Prepaid Transportation Credits” has the meaning set forth in Section 3.6.


“Products” means refined petroleum products, intermediate petroleum products and
liquefied petroleum gas (“LPG”) provided they are of merchantable quality.


“Quarter” means the consecutive three (3) calendar month periods, or portion
thereof, commencing January 1, April 1, July 1 and October 1 of each year during
the Term hereof.


“Quarterly Deficiency Payment” has the meaning set forth in Section 3.5.


“Quarterly Throughput Commitment” means, with respect to a Quarter, a volume of
Commodities equal to (a) the Commitment Barrels per Day as shown in Exhibit “B”
on the Pipeline System for such Quarter, multiplied by (b) the number of Days in
such Quarter. The Quarterly Throughput Commitment will be reduced
proportionately for any partial Quarter during the Term.


“Representatives” has the meaning set forth in Section 10.1.


“Suspension Notice” has the meaning set forth in Section 7.1.


“Tolls” mean HST’s rules and regulations governing transportation and associated
rates for movements to and from the destinations and origins outlined in
Exhibits “B”, “C-1” and “C-2”, under which Commodities are transported through
the Pipeline System in alignment with the requirements of this contract.


“Toll Rates” means the rates set forth in the Tolls (Exhibit “B”) for the
transportation of Commodities on the Pipeline System.


“Term” has the meaning set forth in Section 2.2.




4

--------------------------------------------------------------------------------





“Termination Notice” has the meaning set forth in Section 4.1.


“Weighted Average Toll Rate” means, with respect to the Pipeline System, the
average Toll Rates actually incurred by MPC during any Quarter for
transportation of all MPC Deliveries on the Pipeline System for such Quarter.


2.    Effective Date and Term


2.1
MPC’s obligations, as described in this Agreement, shall commence on January 1,
2015 (the “Effective Date”).



2.2
This Agreement shall be effective for a time period commencing on the Effective
Date and shall continue through December 31, 2024 (the “Initial Term”). This
Agreement will automatically renew for up to two (2) renewal terms of five (5)
years each (each, an “Extension Period”) unless either Party provides the other
Party with written notice of its intent to terminate this Agreement at least six
(6) months prior to the end of the Initial Term or the then-current Extension
Period. The Initial Term and all Extension Periods, if any, shall be referred to
in this Agreement collectively as the “Term”.



3.    Toll Rates and Commitments


3.1
During the Term, MPC shall ship on each of the Pipeline System each Quarter an
aggregate volume of Commodities equal to its Quarterly Throughput Commitment for
such Quarter or, in the event it fails to do so, shall remit to HST the
Quarterly Deficiency Payment pursuant to Section 3.5. All volumes shipped by MPC
on the Pipeline System will be subject to the Tolls, as may be amended from time
to time in accordance with FERC methodologies and as provided herein.



3.2
MPC shall be deemed to have shipped its Quarterly Throughput Commitment on the
Pipeline System if the average quantity of Commodities that MPC ships on the
Pipeline System in any Quarter under the Tolls equals at least the Quarterly
Throughput Commitment for such Quarter.



3.3
Except during a Force Majeure event, a temporary shutdown or derate of the
applicable Pipeline System for pipeline inspection, testing, maintenance or
repair or for those extraordinary costs above and beyond those expected for
normal maintenance and repair as referenced in Section 5.4 of this Agreement,
HST agrees to maintain and operate the Pipeline System so that the actual
operating capacity that is available for shipment of Commodities equals or
exceeds on average the Minimum Capacity as listed by Pipeline System in Exhibit
B.



3.4
MPC agrees to pay HST monthly: (a) the Toll Rates in effect for all MPC
Deliveries transported by HST on the Pipeline System during such month; and (b)
any viscosity surcharge, loading, handling, transfer and other charges incurred
with respect to such MPC Deliveries for such month in accordance with the
provisions as set forth in the Tolls. Such monthly payments will be paid by MPC
to HST within fifteen (15) Days of the invoice date.





5

--------------------------------------------------------------------------------





3.5
Subject to the provisions of Section 4, if the aggregate volumes of Commodities
shipped by MPC on the Pipeline System during any Quarter are less than MPC’s
Quarterly Throughput Commitment for such Quarter then, in addition to paying any
amounts incurred by MPC pursuant to Section 3.4 with respect to the MPC
Deliveries for such Quarter, MPC shall also pay HST a deficiency payment (the
“Quarterly Deficiency Payment”) equal to the product of:



(a)
the difference between MPC’s Quarterly Throughput Commitment for such Quarter
and the aggregate volume of MPC Deliveries for such Quarter (the “Deficiency
Volume”); and



(b)
the Weighted Average Toll Rate for such Quarter.



Quarterly Deficiency Payments, if any, shall be paid by MPC to HST either ten
(10) Days following MPC’s receipt of the applicable invoice from HST or the last
Day of the month following the end of the applicable Quarter, whichever is
later.


3.6
The dollar amount of any Quarterly Deficiency Payments paid by MPC shall
constitute prepayment for transportation of Commodities by MPC on the Pipeline
System and will be posted as a credit (“Prepaid Transportation Credits”) to
MPC’s account. If, during any Quarter during the Term, MPC Deliveries exceed
MPC’s Quarterly Throughput Commitment for such Quarter, MPC shall be permitted
to apply Prepaid Transportation Credits against any amounts due from MPC and
payable to HST with respect to the transportation of any volumes in excess of
MPC’s Quarterly Throughput Commitment for such Quarter. Any Prepaid
Transportation Credits that are not used by MPC during the four (4) Quarters
immediately following the Quarter for which said Prepaid Transportation Credits
were posted to MPC’s account (the “Credit Period”) will expire. If, during any
such four (4) Quarter period the Nominated Volume for any month equals or
exceeds the applicable portion of the Quarterly Throughput Commitment for such
month (the “Monthly Commitment”), but MPC is prevented from shipping volumes in
excess of the Monthly Commitment during such month because of a lack of
available capacity on the Pipeline System, either because (a) the Pipeline
System is undergoing testing, maintenance or repair, or (b) a Force Majeure has
occurred that prevents HST from transporting MPC volumes on the Pipeline System
in excess of the Monthly Commitment, then the Credit Period shall be extended by
an equivalent time period for which MPC has been prevented from shipping volumes
on the Pipeline System in excess of the Monthly Commitment.





6

--------------------------------------------------------------------------------





3.7
Notwithstanding anything in Section 3.6 to the contrary, upon the expiration or
termination of this Agreement for any reason, to the extent that MPC, at the
time of such expiration or termination, holds any unused Prepaid Transportation
Credits, MPC shall be permitted to apply such Prepaid Transportation Credits
against any amounts incurred by MPC and payable to HST with respect to any MPC
Deliveries on the Pipeline System until the expiration of the applicable Credit
Period with respect to such Prepaid Transportation Credits. This Section 3.7
shall survive the expiration or termination of this Agreement.



3.8
If, during any month, the Nominated Volume on the Pipeline System averages at
least the Monthly Commitment for such month, and MPC is prevented from shipping
the Monthly Commitment solely because the available throughput or storage
capacity of the Pipeline System falls below the Minimum Capacity, then MPC shall
be deemed to have shipped the Monthly Commitment for such month.



3.9
No later than the 20th Day of the month following each Quarter, HST shall
provide to MPC a spreadsheet, substantially in the form of Exhibit “A” attached
hereto and made a part hereof, showing MPC’s total throughput on the Pipeline
System and any Quarterly Deficiency Payments paid by MPC for such Quarter, as
well as any Prepaid Transportation Credits in MPC’s account.     



3.10
HST may file to amend the Toll Rates based on the FERC inflationary index for
interstate pipelines. If the FERC terminates its indexing methodology and does
not adopt a new methodology, the Parties will negotiate in good faith to
determine any adjustment to the Toll Rates.



3.11
MPC shall reimburse HST for, or HST shall be permitted to put in place Toll Rate
increases for, each of the following:



(a)
any costs incurred by HST in complying with any new Applicable Laws that affect
the services provided to MPC under this Agreement, provided that (i) compliance
by HST with any such new Applicable Law requires substantial and unanticipated
capital expenditures by HST, and (ii) HST has made efforts to mitigate the
effect of such Applicable Laws. MPC and HST will negotiate in good faith to
agree on the level of the increased Toll Rates, which will be sufficient to
allow HST to recover its cost of service consistent with established FERC
ratemaking principles;



(b)
all taxes (other than income taxes, gross receipt taxes, ad valorem taxes,
property taxes and similar taxes) incurred by HST on MPC’s behalf with respect
to the services provided under this Agreement, to the extent such reimbursement
is not prohibited by Applicable Law; and



(c)
the actual costs of any capital expenditures HST agrees to make at MPC’s
request.





7

--------------------------------------------------------------------------------





3.12
MPC and its duly authorized representatives may, at MPC’s option and at its sole
expense at all reasonable times, but not more often than once in any calendar
year, audit the books and records of HST with respect to the Quarterly
Deficiency Payments and any amounts payable by MPC hereunder. Any audit of a
particular calendar year must commence during the two-year period (or such
longer period as the Parties may agree) following the end of such year.



3.13
During the Term hereof, HST shall maintain the Tolls for transportation of
Commodities through the Pipeline System and, except as expressly provided
herein, HST shall not make material changes to the Tolls without MPC’s consent,
which shall not be unreasonably withheld. MPC’s withholding its consent shall
not be considered unreasonable if the proposed Toll change would materially
restrict or limit MPC’s ability to ship the Quarterly Throughput Commitment on
terms (other than toll rates) consistent with those set forth in this Agreement
or would otherwise negatively alter or abridge MPC’s rights (other than with
respect to toll rates) as stated in this Agreement.



3.14
Notwithstanding Section 3.11, HST may change the Tolls as may be reasonably
required in response to changes in Applicable Laws. However, before putting in
place any such Toll changes, HST shall transmit a copy of the proposed Toll
change to MPC and afford MPC a reasonable period of time to submit comments to
HST as to whether the proposed Toll change is acceptable and in accordance with
the provisions of this Agreement. HST shall take into account MPC’s comments in
any Toll that it subsequently put in place.



4.    Force Majeure


4.1
As soon as possible following the occurrence of a Force Majeure event, HST shall
provide MPC with written notice of the occurrence of such Force Majeure event (a
“Force Majeure Notice”). HST shall identify the full particulars and the
approximate length of time that HST reasonably believes in good faith such Force
Majeure event shall continue (the “Force Majeure Period”). If HST advises in any
Force Majeure Notice that it reasonably believes in good faith that the Force
Majeure Period shall continue for more than twelve (12) consecutive months,
then, subject to Section 5 below, at any time after HST delivers such Force
Majeure Notice, either Party may terminate this Agreement, but only upon
delivery to the other Party of a notice (a “Termination Notice”) at least twelve
(12) months prior to the expiration of the Force Majeure Period; provided,
however, that such Termination Notice shall be deemed canceled and of no effect
if the Force Majeure Period ends prior to the expiration of such twelve (12)
month period. For the avoidance of doubt, neither Party may exercise its right
under this Section 4.1 to terminate this Agreement as a result of a Force
Majeure event with respect to any machinery, storage, tanks, lines of pipe or
other equipment that has been unaffected by, or has been restored to working
order since, the applicable Force Majeure event, including pursuant to a
restoration under Section 5.4.





8

--------------------------------------------------------------------------------





4.2
Notwithstanding the foregoing, if MPC delivers a Termination Notice to HST (the
“MPC Termination Notice”) and, within thirty (30) Days after receiving such MPC
Termination Notice, HST notifies MPC that HST reasonably believes in good faith
that it shall be capable of fully performing its obligations under this
Agreement within a reasonable period of time, then the MPC Termination Notice
shall be deemed revoked and the applicable portion of this Agreement shall
continue in full force and effect as if such MPC Termination Notice had never
been given.



4.3
Subject to Section 5 below, HST’s obligations to transport the applicable
Minimum Capacity on a Pipeline Segment may be temporarily suspended during the
occurrence of, and for the entire duration of, a Force Majeure event that
prevents HST from transporting the applicable Minimum Capacity on such Pipeline
Segment. If HST is unable to transport the Minimum Capacity due to a Force
Majeure event, then MPC’s obligation to ship the Quarterly Throughput Commitment
and pay the Quarterly Deficiency Payment shall be reduced to the extent that HST
is prevented from transporting the full Quarterly Throughput Commitment. At such
time as HST is capable of transporting volumes equal to the Quarterly Throughput
Commitment, MPC’s obligation to ship the full Quarterly Throughput Commitment
shall be restored.



4.4
If MPC experiences a Force Majeure event at one of its refineries, MPC shall
provide HST with written notice of the occurrence of such Force Majeure event.
MPC shall identify the full particulars and approximate length of time that MPC
reasonably believes in good faith such Force Majeure event shall continue. If
such Force Majeure event reduces MPC’s Canton or Garyville Crude Petroleum
throughput capacity by at least 50% for a period of thirty (30) Days or more,
then MPC’s Quarterly Throughput Commitment on the Pipeline System indicated in
Exhibit “B” will be reduced by 50%, regardless of the actual reduction in such
refinery’s Crude Petroleum throughput capacity, for the duration of such
reduction in throughput capacity.



5.    Capabilities of the Pipeline System


5.1
HST shall use reasonable commercial efforts to minimize the disruption of
service on the Pipeline System and any Pipeline Segment. HST shall promptly
inform MPC of any anticipated partial or complete disruption of service on the
Pipeline System and any Pipeline Segment that is reasonably expected to extend
for more than twenty-four (24) hours, including relevant information about the
nature, extent, cause and expected duration of the disruption and the actions
HST is taking to resume full operations, provided that HST shall not have any
liability for any failure to notify, or delay in notifying, MPC of any such
matters except to the extent MPC has been materially prejudiced or damaged by
such failure or delay. HST will provide MPC with at least ninety (90) Days’
notice of any planned maintenance or repair activity on the Pipeline System that
will significantly reduce the Minimum Capacity for any Pipeline Segment.





9

--------------------------------------------------------------------------------





5.2
Subject to Force Majeure, disruptions for routine inspection, testing, repair
and maintenance consistent with hazardous liquid pipeline industry standards,
scheduling requirements as set forth in the Tolls, and any requirements of
Applicable Law, HST shall accept for shipment on the Pipeline System in
accordance with hazardous liquid pipeline industry standards all Commodities
that meets the quality specifications of the Tolls. Further, HST shall maintain
and repair all portions of the Pipeline System in accordance with hazardous
liquid pipeline industry standards and in a manner which allows each Pipeline
Segment to be capable, subject to Force Majeure or temporary shutdown for
pipeline inspection, testing, repair and maintenance, of shipping, storing and
delivering volumes of Commodities which are no less than the Minimum Capacity.



5.3
If, for any reason, including without limitation a Force Majeure event, the
throughput or storage capacity of any Pipeline Segment falls below the Minimum
Capacity, then (a) during such period of reduced throughput or storage MPC’s
obligation to ship the Quarterly Throughput Commitment shall be reduced as
described in Section 4.3 above and (b) within a reasonable period of time after
the commencement of such reduction, HST shall make repairs to and/or replace the
affected portion of such Pipeline Segment to restore the capacity of such
Pipeline Segment to the Minimum Capacity. Except as provided below in Section
5.4 and Section 5.5, all such restoration shall be at HST’s cost and expense
unless the damage creating the need for such repairs was caused by the
negligence or willful misconduct of MPC, its employees, agents or customers.



5.4
If, for any reason, HST fails to maintain the capacity of any Pipeline Segment
at least at the Minimum Capacity for a period of thirty (30) consecutive Days,
except during a Force Majeure event or temporary shutdown for pipeline testing,
repair or maintenance, either Party shall have the right to call a meeting
between executives of both Parties by providing at least two (2) Business Days’
prior written notice. Any such meeting shall be held at a mutually agreeable
location and will be attended by executives of both Parties having sufficient
authority to commit his or her respective Party to a Capacity Restoration
(hereinafter defined). At the meeting, the Parties will negotiate in good faith
with the objective of reaching a joint resolution for the restoration of
capacity on the Pipeline System which will, among other things, specify steps to
be taken by HST to fully accomplish such restoration and the deadlines by which
such restoration must be completed (the “Capacity Restoration”). Any such
Capacity Restoration shall set forth an agreed upon time schedule for such
restoration. Such time schedule shall be reasonable under the circumstances,
consistent with customary pipeline transportation industry standards and shall
take into consideration HST’s economic considerations relating to costs of the
repairs and MPC’s requirements concerning its operations. Subject to the
remainder of this Section 5.4 and to Section 5.5, MPC shall bear the entire cost
of any Capacity Restoration. In the event MPC’s economic considerations justify
incurring additional costs to restore the Pipeline System in a more expedited
manner than the time schedule determined in accordance with the preceding
sentence, MPC may require HST to expedite the restoration to the extent
commercially reasonable, subject to MPC’s payment, in advance, of the estimated
incremental costs to be incurred by HST as a result of such expedited time
schedule. In the event the Parties agree to an expedited restoration plan
wherein MPC agrees to fund a portion of the restoration cost, then neither Party
shall have the right to terminate this Agreement pursuant to



10

--------------------------------------------------------------------------------





Section 4.1 above so long as such restoration is being conducted with due
diligence, and MPC shall pay such portion of the restoration cost to HST in
advance based on an estimate conforming to applicable hazardous liquid pipeline
industry standards. Upon completion of the restoration, MPC shall pay the
difference between the actual portion of restoration costs to be paid by MPC
pursuant to this Section 5.4 and the estimated amount paid under the preceding
sentence within thirty (30) Days after receipt of HST’s invoice or, if
appropriate, HST shall refund to MPC the excess of the estimate paid by MPC over
HST’s actual costs as previously described within thirty (30) Days after
completion of the restoration.


5.5
If HST either (a) refuses or fails to meet with MPC within the period set forth
in Section 5.4, (b) refuses to agree to perform a Capacity Restoration or (c)
fails to perform its obligations in compliance with the terms of a Capacity
Restoration, then MPC may require HST to complete a restoration of the
applicable Pipeline Segment. Any such restoration required under this Section
5.5 shall be completed by HST at MPC’s cost. HST shall use commercially
reasonable efforts to continue to provide transportation of Commodities tendered
by MPC under the Tolls while such restoration is being completed. Any work
performed by HST pursuant to this Section 5.5 shall be performed and completed
in a good and workmanlike manner consistent with applicable hazardous liquid
pipeline industry standards and in accordance with all Applicable Laws.



5.6
The services provided by HST pursuant to this Agreement shall consist only of
transportation pursuant to the Tolls and HST will not be obligated to provide
terminalling or tankage facilities at any location or any intermediate
interconnection point or truck unloading as part of the services it provides.



5.7
Any liability and measurement of volume losses of Commodities will be governed
by the Tolls.



6.
Operational Modification, Additional Facilities and Capacity Expansion Requested
by MPC





11

--------------------------------------------------------------------------------





MPC may at any time make a written request to HST for an operational
modification, including new truck unloading facilities or other facilities
and/or a capacity expansion of the Pipeline System (each, an “Operational
Modification”), and shall include in such written request the parameters and
specifications of the requested Operational Modification. Upon receipt of such a
request, HST shall promptly evaluate the relevant factors related to such
request, including, without limitation: engineering and design criteria,
limitations affecting the Operational Modification, cost and financing factors
and the effect of the Operational Modification on the overall operation of the
Pipeline System. If HST determines that such Operational Modification is
operationally and commercially feasible, HST shall present a proposal to MPC
concerning the design and projected costs of such Operational Modification and
the manner in which such costs might be funded by or recovered from MPC. If HST
determines the Operational Modification is not commercially or operationally
feasible, it shall provide MPC with an explanation of and justification for such
determination. If HST notifies MPC that the Operational Modification may be
commercially and operationally feasible, the Parties shall negotiate in good
faith to determine appropriate terms and conditions of HST’s implementation of
such Operational Modification, which shall include, without limitation, the
scope and the appropriate timing of such Operational Modification, as well as a
reasonable return on capital with respect of such Operational Modification,
which may include, without limitation, direct funding of all or part of the
costs by MPC, an increase in Toll Rates and/or an increase in the Quarterly
Throughput Commitment.


7.    Suspension of Refinery Operations


7.1
In the event MPC decides to permanently or indefinitely suspend refining
operations at its Canton, Ohio or Garyville, Louisiana refineries for a period
that shall continue for at least twelve (12) consecutive months, MPC may provide
written notice to HST of MPC’s intention to suspend operations (the “Suspension
Notice”). Such Suspension Notice shall be sent at any time after MPC has
publicly announced such suspension, and upon the expiration of the twelve (12)
month period following the date such notice is sent (the “Notice Period”), this
Agreement shall terminate for the Pipeline System identified in Exhibit “B”. If
MPC publicly announces, at least two (2) months prior to the expiration of the
Notice Period, its intent to resume operations at its Canton, Ohio or Garyville,
Louisiana refineries, then the Suspension Notice shall be deemed revoked and
this Agreement shall continue in full force and effect as if such Suspension
Notice had never been delivered.



7.2
If refining operations at any of MPC’s refineries are suspended for any reason
(including refinery turnaround operations and other planned maintenance), MPC
shall remain liable for Quarterly Deficiency Payments under this Agreement for
the duration of such suspension, unless and until this Agreement is terminated
for the Pipeline System identified in Exhibit “B” as provided in Section 7.1.





12

--------------------------------------------------------------------------------





7.3
MPC shall provide HST with at least thirty (30) Days’ prior written notice of
any suspension of operations at its refineries due to a planned refinery
turnaround or significant scheduled maintenance.



8.    Nominations and Tenders


MPC’s monthly nominations and tenders of Commodities for shipment through the
Pipeline System, and HST’s obligation to accept and transport such volumes of
Commodities, shall at all times be subject to the terms and provisions of the
Tolls consistent with the rights and obligations of the Parties under this
Agreement.


9.    Regulatory Matters


9.1
In the event that the FERC takes any adverse action with respect to the Tolls
that negatively affects the rights or obligations of MPC under this Agreement,
HST shall diligently defend the Tolls, including appealing any such adverse
action. If any such adverse action is not stayed pending appeal, each Party’s
obligations under this Agreement shall be suspended until a stay is implemented
or a final, non-appealable decision is rendered with respect to such adverse
action. If a final, non-appealable decision is ultimately issued by the FERC and
confirmed by a court having final authority in the matter that requires HST to
amend the Tolls in a manner that is fundamentally contradictory to the
provisions of this Agreement, then the Parties shall negotiate in good faith to
amend this Agreement to comply with any such judgment and to retain the
protections and structures reflected by its current terms to the maximum extent
permissible under such judgment. In the event the Parties are unable to reach
agreement with respect to such an amendment within a reasonable period of time
(which shall not be less than thirty (30) Days) after the issuance of such final
judgment, then either Party may terminate this Agreement upon written notice to
the other Party.



9.2
MPC hereby agrees: (a) to take all such actions and do all such things as HST
shall reasonably request in connection with its applications for, and the
processing of, any necessary certificates, approvals and authorizations of any
applicable Governmental Authorities; (b) at all times to support the Tolls
specified in this Agreement as a rate that MPC has agreed to pay; (c) not
directly or indirectly take any action that indicates a lack of support for the
Tolls at the terms agreed to by MPC in this Agreement; and (d) not to file any
action, protest, complaint or other action with the FERC with respect to the
Tolls, including any increased rates based on the inflationary index referred to
in Section 3.10.



9.3
In carrying out the terms and provisions of this Agreement, the Parties shall
comply with all present and future Applicable Laws of any Governmental Authority
having jurisdiction.



10.     Confidentiality




13

--------------------------------------------------------------------------------





10.1
From and after the Effective Date, each Party shall hold, and shall cause its
Affiliates and its and their respective directors, managers, officers,
employees, agents, consultants, advisors, contractors and other representatives
(collectively, “Representatives”) to hold all Confidential Information of the
other Party in strict confidence, with at least the same degree of care that
applies to such Party’s confidential and proprietary information and shall not
use such Confidential Information except in connection with its performance or
acceptance of services hereunder and shall not release or disclose such
Confidential Information to any other Person, except its Representatives. Each
Party shall be responsible for any breach of this section by any of its
Representatives.



10.2
If a Party receives a subpoena or other demand for disclosure of Confidential
Information received from any other Party or must disclose to a Governmental
Authority any Confidential Information received from such other Party in order
to obtain or maintain any required governmental approval, the receiving Party
shall, to the extent legally permissible, provide notice to the providing Party
before disclosing such Confidential Information. Upon receipt of such notice,
the providing Party shall promptly either seek an appropriate protective order,
waive the receiving Party’s confidentiality obligations hereunder to the extent
necessary to permit the receiving Party to respond to the demand, or otherwise
fully satisfy the subpoena or demand or the requirements of the applicable
Governmental Authority. If the receiving Party is legally compelled to disclose
such Confidential Information or if the providing Party does not promptly
respond as contemplated by this section, the receiving Party may disclose that
portion of Confidential Information covered by the notice or demand.



10.3
Each Party acknowledges that the disclosing Party would not have an adequate
remedy at law for the breach by the receiving Party of any one or more of the
covenants contained in this Section 10 and agrees that, in the event of such
breach, the disclosing Party may, in addition to the other remedies that may be
available to it, apply to a court for an injunction to prevent breaches of this
Section 10 and to enforce specifically the terms and provisions of this Section
10. Notwithstanding any other section hereof, the provisions of this Section 10
shall survive the termination of this Agreement.



11.    Assignment


Neither Party may assign its rights under this Agreement without prior written
consent from the other Party, which consent shall not be unreasonably withheld;
provided, however, that either Party may assign its rights under this Agreement
to a successor in interest resulting from any merger, reorganization,
consolidation or as part of a sale of all or substantially all of its assets or
to an affiliate. Subject to the foregoing, this Agreement shall bind and inure
to the benefit of the successors and assigns of the Parties hereto.




14

--------------------------------------------------------------------------------





12.    Representations and Warranties


Each Party to this Agreement represents and warrants to the other that it is an
entity duly organized, validly existing and in good standing under the laws of
the state of its organization and has all requisite corporate power and
corporate authority to enter into this Agreement and to carry out the terms and
provisions hereof.


13.    Termination and Amendment


13.1
This Agreement may not be terminated, except as expressly provided herein, nor
may any of its provisions be amended or waived without prior written consent of
both Parties hereto.



13.2
Neither failure nor delay by any Party to exercise any right or remedy of such
Party provided herein shall operate as a waiver with respect to a future
exercise thereof, nor shall any single or partial exercise of any such right or
remedy preclude any other or further exercise thereof or the exercise of any
other right or remedy.



13.3
In the event of any breach of a term or condition of this Agreement by either
Party, the other Party’s remedy shall be limited to the direct damages caused
thereby and in no event shall a Party be liable to the other Party for any
consequential, special, indirect, punitive, or exemplary damages, howsoever
caused.



13.4
Upon termination of this Agreement for reasons other than a default by MPC or
any other termination of this Agreement initiated by MPC pursuant to Section 4
or Section 7, MPC shall have the right to require HST to enter into a new
transportation services agreement with MPC that (i) is consistent with the terms
and objectives set forth in this Agreement and (ii) has commercial terms that
are, in the aggregate, equal to or more favorable to HST than fair market value
terms as would be agreed by unaffiliated parties negotiating at arm’s length
provided; however, that the term of any such new transportation services
agreement shall not extend beyond December 31, 2035.



14.    Notices


Any notice, statement, or invoice provided for in this Agreement shall be in
writing and shall be considered as having been given if hand carried,
facsimiled, emailed, or if mailed by United States mail, postage prepaid, to the
following address, respectively:


    


15

--------------------------------------------------------------------------------





 
MPC:
 
 
 
 
 
Name:
Marathon Petroleum Company LP
 
Address:
539 S. Main Street
 
 
Findlay, OH 45840
 
Attention:
General Counsel
 
Fax:
 
 
Email:
 
 
 
 
 
 
 
 
HST:
 
 
 
 
 
Name:
Hardin Street Transportation LLC
 
Address:
200 E. Hardin Street
 
 
Findlay, OH 45840
 
Attention:
President
 
Fax:
 
 
Email:
 
 
 
 

    
or to such other address as such Party may indicate by a notice delivered in
accordance with this Section 14.


15.    Governing Law


This Agreement shall be construed and interpreted in accordance with the laws of
the State of Ohio, without recourse to any principles of law governing conflicts
of law, that would otherwise require the application of the laws of another
jurisdiction.


16.    Severability


In the event any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, or by an
empowered government agency, such findings shall not affect the remaining
provisions of this Agreement, which are not found to be invalid, illegal or
unenforceable, unless such construction would be unreasonable.


17.    Default


17.1
Either Party hereunder shall be in default if such Party: (a) materially
breaches any provision of this Agreement and such breach is not cured within
fifteen (15) Days after notice thereof (which notice shall describe such breach
in reasonable detail) is received by such Party; provided, however, that if such
breach is not capable of being cured within fifteen (15) Days but the defaulting
Party promptly commences and diligently prosecutes such cure, then such cure
period will be extended for up to an additional ninety (90) Days; (b) becomes
insolvent, enters voluntary or involuntary bankruptcy or makes an assignment for
the benefit of creditors; (c) fails to pay any undisputed sums due hereunder
when due.





16

--------------------------------------------------------------------------------





17.2
If either Party is in default as described above, then the non-defaulting Party
may: (a) terminate this Agreement upon notice to the defaulting Party; (b)
withhold any payments due to the defaulting Party under this Agreement; (c)
suspend the performance of its obligations hereunder; and/or (d) pursue any
other remedy at law or in equity.





18.
Waiver of Jury Trial



EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDINGS RELATING TO THIS
AGREEMENT OR ANY PERFORMANCE OR FAILURE TO PERFORM OF ANY OBLIGATION HEREUNDER.


IN WITNESS WHEREOF, HST and MPC have caused this Agreement to be duly executed,
all as of the date set forth above.
 
Hardin Street Transportation LLC
 
 
 
 
By:
/s/ Craig O. Pierson
 
 
 
 
Name:
Craig O. Pierson
 
 
 
 
Title:
President
 
 
 
 
 
 
 
Marathon Petroleum Company LP
 
By: MPC Investment LLC, its General Partner
 
 
 
 
By:
/s/ George P. Shaffner
 
 
 
 
Name:
George P. Shaffner
 
 
 
 
Title:
Sr. Vice President
 
 
 
 
 
 



17

--------------------------------------------------------------------------------






Exhibit A


[quarterly spreadsheet of throughput as required in Section 3.9]


tsaimage.jpg [tsaimage.jpg]




--------------------------------------------------------------------------------





Exhibit B – Tolls


Pipeline System
Minimum Capacity (BPD)
Commitment Barrels Per Day
Toll Rates
($/BBL)
Refinery connection per Section 4.4 & 7.1
Bellevue 4” Products
5,000
2,500
1.1497
 
Campbell Branch – Vina 6” Crude
15,000
3,600
1.1676
 
Columbus Locals
NA
14,100
0.4192
 
Detroit LPG – Woodhaven #1-4” LPG &
#2-4”LPG
5,700
5,700
5,900
1.9323
 
High Island – Texas City 14” Crude
NA
2,100
0.0483
 
Lima – Canton 12”-16” Crude
83,900
57,500
1.0248
Canton
Lima Pump-out (Products)
28,800
13,500
0.0965
 
Louisville – Lexington 8” Products
37,300
24,300(MPC)
18,300
0.6226
 
Princeton – Robinson 4” LPG
10,800
3,500
2.0674
 
Princeton – Robinson 8”-6” Products
28,000
10,200
0.6676
 
RIO 8” Products
17,500
12,000
1.7582
 
St. James – Garyville 30” Crude
600,000
402,300
0.1696
Garyville
Toledo – Steubenville 6”-4” Products
28,800
9,800
0.8668
 
Woodhaven Buckeye – Woodhaven 8” LPG
NA
3,500
0.0483
 
Truck Unloads
 
 
 
 
Canton Crude Truck Unload
20,000
20,000(2015-2016)
2,700(2017+)
2.5200
Canton
Campbell Branch Truck Unload
15,000
3,200
0.3198
 











--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

Exhibit C-1 (Tolls)

--------------------------------------------------------------------------------





Rules and Regulations Governing Transportation
of Crude Petroleum by Pipeline




 
This Carrier will undertake the Transportation of Crude Petroleum as defined
herein, receiving and delivering the same through its own facilities and lines,
subject to the executed Transportation Services Agreement and the following
rules and regulations:


1. Definitions
As used in these rules and regulations, the following meanings are applicable:


“Barrel” means forty-two (42) United States gallons.


“Carrier” means and refers to Hardin Street Transportation LLC or its designated
operator.


“Crude Petroleum” means either the direct liquid products of oil wells, or a
mixture of the direct liquid products of oil wells with the indirect liquid
products of oil or gas wells including gasoline and liquefied petroleum gases,
all of which are of merchantable quality when the API gravity is 50.9 degrees or
less.


“High Gravity Petroleum” means either the direct product of oil wells, or a
mixture of the direct liquid products of oil wells with indirect liquid products
of oil or gas wells including gasoline and liquefied petroleum gases, all of
which are of merchantable quality with an API gravity of 51 degrees through 78.9
degrees.


“Nomination” means a written designation by a Shipper to the Carrier of an
approximate quantity of Crude Petroleum for Transportation from a specified
origin point(s) to a specified destination point(s) over a period of one
Operating Month in accordance with these rules and regulations.


“Nomination Date” means the twentieth (20th) day of the month preceding the
Operating Month.


“Operating Month” for a Shipper means any calendar month in which the Carrier
transports Crude Petroleum. For purpose hereof the calendar month shall be
deemed to begin on the first day of such month at 7:00 a.m. (Central Time).


“Shipper” means Marathon Petroleum Company LP


“Tender” means an offer by a Shipper to the Carrier of an approximate quantity
of Crude Petroleum for Transportation from a specified origin point(s) to a
specified destination point(s).


“Transportation” means gathering at a specified location and/or terminaling
service at a specified location and/or movement from a specified origin point(s)
to a specified destination point(s).


2. Shipments of High Gravity Petroleum
High Gravity Petroleum will be received for Transportation only on condition
that it shall be mixed with Crude Petroleum in the Carrier’s tanks or lines and
provided that both the High Gravity Petroleum and the Crude Petroleum with which
it is to be mixed are owned by the same Shipper or Consignee and are consigned
in the same destination. Carrier reserves the right to reject deliveries of High
Gravity Petroleum with a vapor pressure in excess of twelve (12) pounds per
square inch as outlined in Item No. 6 herein.


3. Deductions and Quantities Deliverable of High Gravity Petroleum




--------------------------------------------------------------------------------





All shipments of High Gravity Petroleum shall be subject to a deduction to cover
the shrinkage resulting from the mixing thereof with Crude Petroleum according
to the following table:


 
 API GRAVITY
 
% DEDUCTION
 
 
51.0° through 78.9°
 
1
 



The quantity deliverable by Carrier shall be the net corrected volume, less the
applicable deduction for shrinkage. Transportation charges will be assessed on
the net balance thus reduced. After the High Gravity Petroleum has been so
received and provisions for deductions made, any resultant mixture of “Crude
Petroleum” and “High Gravity Petroleum” will be considered as Crude Petroleum
for purposes of reference hereafter in this toll.


4. Commodity
Carrier is engaged primarily in the Transportation of Crude Petroleum and will
not accept any other commodity for Transportation unless approved first by the
Carrier. Crude Petroleum Tendered for Transportation which differs in quality or
characteristics from that usually transported by the Carrier, will, at the
option of the Carrier, be transported under such terms as the Shipper and the
Carrier may agree. Such shipments will only be considered when they can be
transported, as time permits, with existing facilities and when they will not
seriously impair the quality of other shipments.


5. Receipt and Destination Facilities
Shipper shall provide the facilities necessary to deliver Crude Petroleum to the
manifold at (1) a pumping rate equal to the Carrier’s full line pumping rate at
the point of delivery into the System, and (2) a minimum pressure to be
designated by the Carrier.


Crude Petroleum may be delivered into the Carrier’s System at less than
Carrier’s full line pumping rate provided that, in Carrier’s sole judgment, such
Crude Petroleum can be received into Carrier-owned intransit tankage or can be
commingled with other Crude Petroleum.


Shipper shall provide the facilities necessary for promptly receiving the Crude
Petroleum at the destination point as it arrives at the full line delivery rates
and pressure as designated by the Carrier.


6. Quality of Crude Petroleum
Carrier will accept for Transportation Crude Petroleum which can be commingled
or intermixed with a grade of Crude Petroleum which Carrier regularly transports
between the origin and destination points without substantially reducing the
value or altering the quality of any grade of Crude Petroleum regularly
transported over the route of shipment.


Carrier will accept Crude Petroleum for Transportation only on condition that
Carrier shall not be liable to Shipper for changes in gravity or quality of the
Shipper’s Crude Petroleum which may occur from commingling or intermixing such
Crude Petroleum with other Crude Petroleum in transit. The Carrier is not
obligated to deliver to Shipper the identical Crude Petroleum Tendered by the
Shipper. However, the Carrier will deliver a grade of Crude Petroleum as nearly
like the grade of Crude Petroleum received as Carrier is regularly transporting
as a common stream to the same destination point in the Operating Month.


Carrier will from time to time determine which grades of Crude Petroleum it will
regularly transport as a common stream between particular receipt points and
destination points on its pipeline System. Carrier will inform all interested
persons of such determination upon request. Carrier may from time to time
undertake to transport other or additional grades of Crude Petroleum and the
Carrier may from time to time, after giving reasonable notice to persons who may
be affected, cease to transport particular grades of Crude Petroleum.


Carrier will also accept for Transportation a grade of Crude Petroleum which
does not meet the above conditions of this Item, provided that:






--------------------------------------------------------------------------------





(a)
Carrier has available facilities to segregate such grade of Crude Petroleum
while it is in transit from all other grades of Crude Petroleum and if required,
Shipper shall provide such buffers as Carrier solely deems necessary; and



(b)
Carrier shall not be liable to Shipper for changes in the gravity or quality of
such grade of Crude Petroleum while in transit: and



(c)
The Crude Petroleum Tendered for Transportation is made available at the receipt
point in sufficient quantity as Carrier solely deems economically justifiable.



Carrier reserves the right to reject all Tenders of Crude Petroleum when, in
Carrier’s sole determination:


(1)
the Reid vapor pressure of the Crude Petroleum or any mixture thereof with
indirect products, exceeds twelve (12) pounds at one hundred degrees Fahrenheit
(100°F) and/or an API gravity in excess of 78.9 degrees;



(2)
the true vapor pressure of the Crude Petroleum, or any mixture thereto with
indirect products, might result in Carrier’s noncompliance with Federal, State,
or local requirements regarding hydrocarbon emissions;



(3)     the Crude Petroleum contains impurities exceeding one-half (1/2) of one
percent (%);


(4)     the Crude Petroleum has been partially refined;


(5)
the Crude Petroleum has been contaminated by the presence of any chemicals
including, but not limited to, chlorinated and/or oxygenated hydrocarbons and
lead;



(6)
Crude Petroleum which has a pour point greater than thirty degrees Fahrenheit
(30°F) unless under terms and conditions acceptable to Carrier. If such Crude
Petroleum is accepted by Carrier, Shippers will be subject to a charge in
addition to trunk line Transportation rates:



(7)
Crude Petroleum which has a viscosity greater than 55 Saybolt Universal Seconds
at 60 degrees Fahrenheit (60°F), unless under terms and conditions acceptable to
Carrier. If such Crude Petroleum is accepted by Carrier, Shipper will be subject
to a charge in addition to trunk line toll rates.



Crude Petroleum delivered which does not meet specifications shall be considered
contaminated. If upon investigation, Carrier determines that a Shipper has
delivered contaminated Crude Petroleum, such Shipper will be required to remove
contaminated Crude Petroleum from the System. Further, Carrier reserves the
right to dispose of any contaminated Crude Petroleum blocking its System,
provided such Crude Petroleum is not removed by the Shipper having title thereto
upon reasonable notice to it by Carrier. Disposal thereof may be made by public
sale if necessary.


7. Additives
Carrier reserves the right to require, approve or reject the injection of
corrosion inhibitors, viscosity or pour point depressants or other such
additives in the Crude Petroleum to be transported.


8. Title
A Tender of Crude Petroleum for Transportation shall be deemed a warranty of
unencumbered title and merchantability at the time of Tender. The Carrier may,
in the absence of adequate security, decline to receive any Crude Petroleum for
Transportation.


9. Intrasystem Change in Ownership
No transfers of ownership of Commodities will be recognized or recorded by the
Carrier. All deliveries to receiving pipelines will be for the account of the
Shipper.


10. Time for Submitting Nominations
The Carrier is under no obligation to accept a Tender of Crude Petroleum for
shipment for any Operating Month unless the Shipper submits its Nomination to
the Carrier on or before the Nomination Date.


11. Minimum Tender-Minimum Delivery




--------------------------------------------------------------------------------





Tenders for the Transportation of Crude Petroleum for which the Carrier has
facilities will be accepted into the System in quantities of not less than the
minimum batch size of the connecting carrier and, provided such Crude Petroleum
is of similar quality and characteristics as is being transported from receipt
point to destination point.


12. Measuring, Testing and Deductions
All Crude Petroleum accepted by Carrier for Transportation shall be gauged or
metered and tested by a representative of the Carrier prior to its receipt and
upon delivery. The Shipper shall have the privilege of being present or
represented at the gauging or metering or testing. If tank tables are used,
quantities will be computed from regularly compiled tank tables showing one
hundred percent (100%) of the full capacity of the tanks.


Whenever there is substantial evidence of meter malfunctions in a custody
transfer measurement, the parties involved in the custody transfer shall
negotiate an appropriate adjustment on the basis of the most reliable and
accurate information available.


Quantities for receiving, delivering, assessing charges and all other purposes
will be corrected to a temperature of sixty degrees Fahrenheit (60°F).
Deductions will be made for the full percent of basic sediment, water and other
impurities shown by tests made by Carrier at time of receipt and upon delivery.


Carrier shall account to each Shipper for one hundred percent (100%) of Crude
Petroleum received for its account.


13. Destination
All Crude Petroleum in Carrier’s system shall at all times have a destination.
Change in destination may be made if requested in writing by the Shipper prior
to delivery at original destination point, subject to the rate, rules and
regulations applicable from point of origin to point of final destination,
provided that no out-of-line backhaul movement will be made.


14. Rate Applicable
Crude Petroleum transported shall be subject to the toll rates, and governed by
Shipper’s Transportation Services Agreement and these rules and regulations in
effect on date such Crude Petroleum is received by the Carrier. Toll rates may
be adjusted per Carrier’s determination and subject to Shipper’s Transportation
Services Agreement.


15. Charge for Spill Compensation
In addition to the Transportation charges and all other charges accruing on
Crude Petroleum accepted for Transportation, per barrel charge will be assessed
and collected in the amount of any tax, fee, or other charge levied against the
Carrier in connection with such commodity, pursuant to any Federal, State or
local act or regulation which levies a tax, fee, or other charge, on the
receipt, delivery, transfer or Transportation of such commodities within their
jurisdiction for the purpose of creating a fund for the prevention, containment,
clean up and/or removal of spills and/or the reimbursement of persons sustaining
loss therefrom.


16. Liability of Carrier
Carrier, while in possession of any Crude Petroleum will not be liable for any
loss thereof, damage thereto, or delay caused by the act of God, the public
enemy, quarantine, the authority of law, strikes, riots or the act or default of
the Shipper, or from any other cause not due to the negligence of Carrier. In
the event there is any loss of Crude Petroleum other than through the negligence
of the Carrier, the Shipper shall bear such loss in the same proportion that the
amount of its Tendered Crude Petroleum scheduled for Transportation over such
segment at the time of the loss bears to the total amount of Crude Petroleum
then Tendered and scheduled for Transportation over such segment. Such
Shipper(s) shall be entitled to receive only such remaining portion of its
Tender as is left after deducting its due portion of the loss.










--------------------------------------------------------------------------------








--------------------------------------------------------------------------------

Exhibit C-2 (Tolls)

--------------------------------------------------------------------------------

Rules and Regulations Governing Transportation
of Refined Products by Pipeline
This Carrier will undertake the transportation of refined products as defined
herein, receiving and delivering the same through its own facilities and lines,
subject to the executed Transportation Services Agreement and the following
rules and regulations:


1. Definitions
As used in these rules and regulations, the following meanings are applicable:


“Barrel” means forty-two United States gallons.


“Buffer Material” means small batches of Commodities transported solely for
purposes of avoiding contamination of Commodities of significantly different
grade and/or specifications.


“Carrier” means and refers to Hardin Street Transportation LLC or its designated
operator.


“Refined Products” (“Commodities”) means and refers to refined petroleum
products, intermediate petroleum products and liquefied petroleum gas as
specified and defined in Item 4 “Specifications of Commodities.”


“Nomination” means a written designation by a Shipper to the Carrier of a
quantity of Commodity for transportation from a specified origin point to a
specified destination point over a period of one operating month in accordance
with these rules and regulations.


“Operating Month” means any calendar month in which the Carrier transports
commodities. For purpose hereof the calendar month shall be deemed to begin at
12:01 a.m. (Eastern Standard Time or Eastern Daylight Savings Time, whichever is
in effect on the date specified) on the first day of such month.


"Origination Facility" means the facility immediately upstream of Carrier.


“Shipper” means Marathon Petroleum Company LP.


“Tender” means an offer by a Shipper to the Carrier of a quantity of Commodity
for transportation from a specified origin point to a specified destination
point.


“Transportation” means the movement of Commodities from a specified origin point
to a specified destination point including local transfers between points and
handling.


“ULSD” means any ultra low sulfur diesel product. Carrier will provide ULSD
acceptance specification upon request.


2. Services
Carrier is engaged primarily in the transportation of petroleum products and
distillates as defined in Item 4 and will not accept any other Commodity for
transportation unless approved first by the Carrier. Petroleum products and
distillates tendered for transportation which differs in quality or
characteristics from that usually transported by the Carrier, will, at the
option of the Carrier, be transported under such terms as Shipper and the
Carrier may agree. Such




--------------------------------------------------------------------------------





Commodities will only be transported, as time permits, with existing facilities
and when they will not seriously impair the quality of other shipments.


3. Receipt and Destination Facilities
Shipper shall provide the facilities necessary to deliver Commodities to the
Carrier’s receipt point manifold at: (1) a pumping rate equal to the Carrier’s
full line pumping rate at the point of receipt into the System, and (2) a
minimum pressure to be designated by the Carrier.


Commodities may be received into the Carrier’s System at less than Carrier’s
full line pumping rate provided that, in Carrier’s sole judgment, such
Commodities can be received into Carrier’s System without interfering with or
contaminating other shipments.


Shipper shall provide the facilities necessary for promptly receiving the
Commodities at Carrier’s destination point as it arrives at the full line
delivery rates and pressure as designated by the Carrier.


Carrier’s acceptance from, and delivery to Shipper’s facility of Commodities
shall not evidence Carrier’s approval of the adequacy of such Shipper’s
facilities. The responsibility for such facilities shall be exclusively that of
the Shipper.


4. Specification of Commodities
(a)
SPECIFICATION A—(Refined Petroleum Products)

Refined Petroleum Products will be received for transportation hereunder
provided they are of good merchantable quality.


This Specification includes those petroleum products commonly known as gasoline
and diesel products (including, but not limited to, kerosene, aviation fuel, low
sulfur diesel, high sulfur diesel and ULSD).


SPECIFICATION B—(Intermediate Petroleum Products)
Intermediate Petroleum Products will be received for transportation hereunder
provided they are of good merchantable quality.


This Specification will include those petroleum products commonly known as gas
oil, alkylate, isopentane, naphtha, and mixtures of aromatic products.


SPECIFICATION C—(Liquefied Petroleum Gases)
Liquefied Petroleum Gases will be received for transportation hereunder provided
they are of good merchantable quality.


This Specification includes those liquefied petroleum gases commonly known as
propane, isobutane, butane or mixtures of such products.


(b)
Market Solvent Yellow 124 is prohibited in Commodities.



Methyl tertiary butyl ether (MTBE), ethyl tertiary butyl ether (ETBE), tertiary
amyl methyl ether (TAME), or other aliphatic ethers will be prohibited within
Refined Petroleum Products except under the following criteria:
    
(1)    The de minimis limit of such aliphatic ether levels will not exceed 0.5%
by volume at either the origin or destination points.


(c)
Carrier may require Shipper to furnish a certificate setting forth in detail the
specifications of each Commodity offered for transportation to Carrier’s
pipeline or other facilities. Carrier may, at its discretion, sample and/or test
any Commodities tendered for Shipment. In the event of variance between
Carrier’s test and Shipper’s said certificate, Carrier’s test shall prevail. If
ULSD does not meet Carrier's ULSD acceptance specification, Carrier may require
the Origination Facility to redesignate the ULSD to another product.





--------------------------------------------------------------------------------







Shipper shall provide Carrier with prompt notification of any tank switches that
occur during the pump-out of Commodities from any Origination Facility.


(d)
Commodities not included in any of the above Specifications may be accepted for
transportation at the option of the Carrier, subject to Items 2 and 5.



5. Identity and Quality of Commodities
Commodities will be accepted for transportation only on the condition that the
Carrier in possession thereof will use due diligence to transport same to
destination with a minimum of contamination and Carrier will not be liable for
such minor contamination.


Carrier has the right to redesignate a Shipper’s batch of off-specification
ULSD. Carrier shall deliver the off-specification batch to Shipper’s designated
location, in order to clear Carrier’s system, even if the sulfur contamination
was caused by Carrier. If sulfur contamination is caused by Carrier, Carrier’s
responsibility shall be limited to the volume contaminated at Carrier’s
destination point. Carrier is not responsible for any sulfur contamination, or
damages resulting therefrom, that occur downstream of Carrier’s destination
point.


In as much as it is impracticable for Carrier to maintain the identity of each
entire Commodity shipment, Carrier reserves the right to substitute like volumes
of the same general kind and quality as the Commodity shipped. Carrier may also
require Shipper to furnish buffers to protect batched movements from
contamination.


The use of methanol and ethanol as blending components is prohibited. Shippers
must obtain advanced approval from the Carrier if they intend to tender for
transportation Commodities containing nonhydrocarbon blending components.


Carrier may also accept for transportation Commodities which do not meet the
conditions of Item 4 provided that:


(a)
Carrier has available facilities to segregate such Commodity while it is in
transit from all other Commodities and if required, Shipper shall provide such
buffers as Carrier solely deems necessary; and



(b)
Carrier shall not be liable to Shipper for changes in the gravity or quality of
such Commodity while in transit; and



(c)
The Commodity tendered for transportation is made available at the receipt point
in sufficient quantity as Carrier solely deems economically justifiable.



6. Additives
Carrier reserves the right to require and approve or reject the injection of
corrosion inhibitors, viscosity or pour point depressants or any other additives
in the Commodities to be transported.


7. Title
A tender of any Commodity for transportation shall be deemed a warranty of
unencumbered title and merchantability at the time of tender by the party
offering, but acceptance shall not be deemed a representation by the Carrier as
to title. The Carrier may, in the absence of adequate security, decline to
receive any Commodity for transportation.


8. Intrasystem Change in Ownership
No transfers of ownership of Commodities will be recognized or recorded by the
Carrier. All deliveries to receiving pipelines will be for the account of the
Shipper.


9. Time for Submitting Nominations
The Carrier is under no obligation to accept a tender of Commodities for
shipment for any operating month unless




--------------------------------------------------------------------------------





the Shipper submits its nomination to the Carrier on or before the 10th calendar
day of the preceding calendar month.


10. Buffer Material
In the Transportation of Commodities, the Carrier, as a condition of shipment to
protect the quality of such Commodities, may require the Shipper to furnish
Buffer Material, which may include other Commodities commingled with it, into
facilities which shall be supplied by the Shipper at destination.


The Carrier reserves the right to determine the quality and quantities of
Commodities commingled and included in deliveries of Buffer Material to the
Shipper at destination, and the Shipper shall pay charges on such Commodities in
accordance with this tariff and/or tariffs making reference hereto.


The minimum shipment of Commodities which will be accepted for Transportation
from one Shipper from any one receipt point to any one delivery point shall be
as follows:


11. Minimum Shipments Required
 
SPECIFICATION A
 
 
 
 
 
 
 
 
 
 
 
Minimum
 
 
 
Origins
 
Destinations
 
Shipment
 
 
 
All points
 
All Points
 
10,000 barrels
 
 
 
 
 
 
 
(All products)
 
 
 
 
 
 
 
 
 
 
SPECIFICATION B
 
 
 
 
 
 
 
 
 
 
 
Minimum
 
 
 
Origins
 
Destinations
 
Shipment
 
 
 
All points
 
All Points
 
20,000 barrels
 
 
 
 
 
 
 
 
 
 
SPECIFICATION C
 
 
 
 
 
 
 
 
 
 
 
Minimum
 
 
 
Origins
 
Destinations
 
Shipment
 
 
 
All points
 
All Points
 
20,000 barrels
 

    
Carrier, at its sole discretion, may accept less than the minimum shipment if
operating conditions permit. Carrier reserves the right to require the Shipper
to furnish line displacement volumes.


12. Measuring and Testing
Prior to acceptance of Commodities for Transportation, the Carrier may test such
Commodities and may require from Shipper a certificate setting forth in detail
the specifications of each shipment of Commodities which must indicate all
additives and inhibitors included.


All Commodities accepted by the Carrier for Transportation may be gauged by a
representative of the Carrier prior to their receipt from the Shipper. Both the
Carrier and the Shipper will have the privilege of witnessing gauging, meter
readings and testing to which Commodities are subjected. Should Shipper not
avail itself of the right to be present or represented at the times of
witnessing gauging and meter readings, it shall be presumed that Carrier’s
records of quantities of Commodities received or delivered by Carrier are
correct. If tank gauges are used, quantities will be computed from regularly
compiled tank tables, that are mutually acceptable, showing one hundred percent
(100%) of the full capacity of the tanks. Volume corrections will be made from
the observed temperature to the basis of sixty degrees (60°) Fahrenheit. The net
(corrected) balance received by the Carrier at sixty degrees (60°)




--------------------------------------------------------------------------------





Fahrenheit will be the quantity deliverable and Transportation charges will be
assessed in accordance therewith. Carrier will make no adjustment for any water
found in shipments.


13. Rates Applicable
Commodities transported shall be subject to the toll rates, and governed by
Shipper’s Transportation Services Agreement and the rules and regulations in
effect on the date such Commodities are received by the Carrier. Toll rates may
be adjusted per Carrier’s determination and subject to Shipper’s Transportation
Services Agreement.


14. Charge for Spill Compensation
In addition to the Transportation charges and all other charges accruing on
Commodities accepted for Transportation, a per barrel charge will be assessed
and collected in the amount of any tax, fee, or other charge levied against the
Carrier in connection with such Commodity, pursuant to any Federal, State or
local act or regulation which levies a tax, fee, or other charge, on the
receipt, delivery, transfer or Transportation of such Commodities within their
jurisdiction for the purpose of creating a fund for the prevention, containment,
clean up and/or removal of spills and/or the reimbursement of persons sustaining
loss therefrom.


15. Liability of Carrier
Carrier, while in possession of any Commodity will not be liable for any loss
thereof, damage thereto or delay caused by the act of God, the public enemy,
quarantine, the authority of law, strikes, riots, or the act or default of the
Shipper, or from any other cause not due to the negligence of Carrier. In the
event there is any loss of Commodities other than through the negligence of
Carrier, the Shipper shall bear the loss in the same proportion that the amount
of the Tendered Commodity bears to the total amount of the consignment of which
such Tender is a part and such Shipper shall be entitled to receive only such
remaining portion of its Tender as is left after deducting its due portion of
the loss.




--------------------------------------------------------------------------------







TRANSPORTATION SERVICES AGREEMENT


1.    Parties:        Marathon Petroleum Company LP and Hardin Street
Transportation LLC


2.    Start Date:        January 1, 2015    


3.    Term:        January 1, 2015 through December 31, 2024
Renewal:        Up to two Renewal Terms of five years each, unless notice six
months
prior to end of term


4.
Rates:

Pipeline Systems
Minimum Capacity
(BPD)
Commitment Barrels Per Day
Toll Rates
($/BBL)
Refinery
connection per
Section 4.4 & 7.1
Bellevue 4” Products
5,000
2,500
1.1497
 
Campbell Branch – Vina 6” Crude
15,000
3,600
1.1676
 
Columbus Locals
NA
14,100
0.4192
 
Detroit LPG – Woodhaven #1-4” LPG
#2-4”LPG
5,700
5,700
5,900
1.9323
 
High Island – Texas City 14” Crude
NA
2,100
0.0483
 
Lima – Canton 12”-16” Crude
83,900
57,500
1.0248
Canton
Lima Pump-out (Products)
28,800
13,500
0.0965
 
Louisville – Lexington 8” Products
37,300
24,300(MPC)
18,300
0.6226
 
Princeton – Robinson 4” LPG
10,800
3,500
2.0674
 
Princeton – Robinson 8”-6” Products
28,000
10,200
0.6676
 
RIO 8” Products
17,500
12,000
1.7582
 
St. James – Garyville 30” Crude
600,000
402,300
0.1696
Garyville
Toledo – Steubenville 6”-4” Products
28,800
9,800
0.8668
 

    




--------------------------------------------------------------------------------





Woodhaven Buckeye – Woodhaven 8” LPG
NA
3,500
0.0483
 
Truck Unloads
 
 
 
 
Canton Crude
Truck Unload
20,000
20,000 (2015-2016)
2,700 (2017+)
2.5200
Canton
Campbell Branch
Truck Unload
15,000
3,200
0.3198
 





